FILED
                                                                                                      DALLAS COUNTY
                                                                                                  11/19/2015 7:45:54 PM
                                                                                                         FELICIA PITRE
                                                                                                      DISTRICT CLERK



                                          No. TX-14-42049

DALLAS COUNTY, ET AL,                              §           IN THE DISTRICT COURT
                                                                                 FILED IN
    Plaintiffs                                     §                      5th COURT OF APPEALS
                                                   §                           DALLAS, TEXAS
vs.                                                §                      11/20/2015
                                                               193rd JUDICIAL        3:43:18 PM
                                                                                DISTRICT
                                                   §                             LISA MATZ
                                                   §                               Clerk
CALATRAVA GP, LLC, ET AL                           §
    Defendants                                     §           DALLAS COUNTY, TEXAS


                                      NOTICE OF APPEAL


       Please note that Calatrava GP, LLC and Calatrava LP, Defendants, in the above styled

cause, November 19, 2015, in accordance with the applicable Texas Rules of Appellate Procedure,

effected an appeal of this cause to the Court of Appeals, Fifth District, Dallas, Texas:

        1.     The Trial Court Cause No. is TX-14-42049; 193rd District Court, Dallas County,

               Texas and the case style is shown in the caption above;

       2.      Judgment was signed October 21, 2015;

       3.      Calatrava GP, LLC and Calatrava LP desire to appeal;

       4.      Appeal is taken to the Court of Appeals, Fifth District, Dallas, Texas;

       5.      Calatrava GP, LLC and Calatrava LP are the parties that file this notice; and,

       6.      This is not an accelerated appeal nor is it a parental termination or child protection

               case.

  WHEREFORE, Defendants seeks all relief requested herein and for such other and further

relief as Defendants may show themselves justly entitled.




NOTICE OF APPEAL                                                                         Page 1
                                                    Respectfully Submitted,


                                                    STEVEN M. STRONG, P.C.

                                                    By: /s/ Steven lvf. Strong
                                                           Steven M. Strong
                                                           Texas Bar No. 19417800
                                                           steve@stronglegal.com
                                                           Janet L. Strong
                                                           Texas Bar No. 24053462
                                                           janet@stronglegal.com

                                                    4713 West Lovers Lane, Suite 204
                                                    Dallas, Texas 75209
                                                    214 890 1100 Telephone
                                                    214 890-9875 Facsimile

                                                    Attorneys for Appellants




                                     Certificate of Service

       The undersigned certifies that a true and correct copy of the foregoing instrument was
served upon counsel of record for the Plaintiffs via facsimile on this 19th day ofNovember, 2015.

                                                    Is/ Steven M Strong
                                                    Steven M. Strong




NOTICE OF APPEAL                                                                  Page2